DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on June 2, 2020 regarding Application No. 16/889,801.  Claims 1-8 are pending.


Response to Arguments
Applicants’ arguments filed on May 26, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding the pending claims and allowability over the cited prior art references (Remarks, p. 2), the Office respectfully disagrees for the reasons discussed below and in the rejections.

In response to Applicants’ arguments regarding independent claim 1, Lin, and protective ring (Remarks, pp. 2-3), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections as Lin is cited for teaching “micro-blocks, disposed in a protective area, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation” and the relevant features are taught and/or suggested by Nishihara as modified by Lin (i.e., the protective ring taught by Nishihara combined with the micro-blocks, protective area, and gap taught by Lin).
In response to Applicants’ argument regarding Lin, colored frame, and micro-blocks (Remarks, p. 3), the Office respectfully submits that the argument is not commensurate with the rejections as figures 1 and 3-6, paragraphs [0001]-[0004], [0007], [0022] (note: “Y trace” appears to be misidentified by element number 42a rather than 41a as shown in figure 4), [0025], and [0026], and claims 1-6 of Lin are cited for teaching “micro-blocks, disposed in a protective area, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation” and the relevant features are taught and/or suggested by Nishihara as modified by Lin (i.e., the protective ring taught by Nishihara combined with the micro-blocks, protective area, and gap taught by Lin).

In response to Applicants’ arguments regarding Lin, connection with Nishihara, obviousness, and claimed protective ring (Remarks, p. 3; the Office respectfully notes that it appears that “the present invention is obvious over Nishihara in view of Lin” is meant in the negative – e.g., “not” should be inserted between “is” and “obvious”), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections.  More specifically, figures 1A-B, 2A-B, and 3 and paragraph [0049] of Nishihara teach “a protective ring, formed at a peripheral zone of the substrate and around the touch sensing pattern”.  Also, figures 1 and 3-6, paragraphs [0001]-[0004], [0007], [0022] (note: “Y trace” appears to be misidentified by element number 42a rather than 41a as shown in figure 4), [0025], and [0026], and claims 1-6 of Lin teach “micro-blocks, disposed in a protective area, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation”.  Thus, the claimed protective ring is taught and/or suggested by Nishihara as modified by Lin (i.e., the protective ring taught by Nishihara combined with the micro-blocks, protective area, and gap taught by Lin) and the motivation to combine the references is as discussed in the rejections below.  Thus, the claimed features are obvious over Nishihara as modified by Lin.
In response to Applicants’ argument regarding independent claim 6, Nishihara, protective ring, and insulative sheet (Remarks, p. 3), the Office respectfully submits that the argument is not commensurate with the rejections as Lin is cited for teaching “a protective area 42 being an insulative sheet 5”.

In response to Applicants’ argument regarding independent claim 6, Nishihara, protective ring, and teaching away (Remarks, p. 3), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections as figures 1A-B, 2A-B, and 3 and paragraph [0049] of Nishihara teach “a protective ring 8” and figures 1-6, paragraphs [0001]-[0004], [0008], [0021], [0022], and [0025], and claims 1, 4, 5, and 7-9 of Lin teach “a protective area 42 being an insulative sheet 5 (i.e., insulative sheet 5 of protective area 42)”.  Thus, the combination of Nishihara and Lin teaches and/or suggests the relevant features and Nishihara does not teach away from the claimed invention.  Moreover, Nishihara discloses: “a first insulating layer 9 is formed on… the first shield electrode 8….” ([0053], see also figure 3).  Thus, protective ring 8 may be covered by an insulative sheet and therefore does not teach away from the claimed invention.

In response to Applicants’ argument regarding Lin, protective area 42, ring, and Nishihara, Lin, and “a common connection for combination” (Remarks, p. 4), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections as the relevant features are taught and/or suggested by the combination of Nishihara, which teaches “a protective ring 8”, and Lin, which teaches “a protective area 42 being an insulative sheet 5 (i.e., insulative sheet 5 of protective area 42)”.  The motivation to combine the references is as discussed in the rejections below. 

In response to Applicants’ argument regarding Lin, gluing layer 5, ring, and protection (Remarks, p. 4), the Office respectfully submits that the argument is not commensurate with the rejections as the claim is rejected based on Nishihara and Lin.  More specifically, figures 1A-B, 2A-B, and 3 and paragraph [0049] of Nishihara teach “protective ring 8” and figures 1-6, paragraphs [0001]-[0004], [0008], [0021], [0022], and [0025], and claims 1, 4, 5, and 7-9 of Lin teach “a protective area 42 being an insulative sheet 5 (i.e., insulative sheet 5 of protective area 42)”.  Thus, Nishihara as modified by Lin teaches and/or suggests “a protective ring being an insulative sheet”.

In response to Applicants’ argument regarding Lin, gluing layer 5, broadest reasonable interpretation, and interpret a gluing layer as an insulative sheet (Remarks, p. 4), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections.  More specifically, figure 2 of Lin shows gluing layer 5 between lower and upper capacitive sensing layers 3 and 4 and paragraph [0021] states: “A gluing layer 5 serves to glue the lower capacitive sensing layer 3 and the upper capacitive sensing layer 4 so as to the whole structure is formed as a transparent panel. The material of the gluing layer 5 is selected from highly transparency glass film or polyester film. The gluing layer 5 is an insulated transparent UV glue.”  Thus, Lin discloses that gluing layer 5 is an insulative sheet.  Moreover, Lin states: “It should be noted that the insulated layer is selected from an insulated hard thin plate, a soft thin film and an insulated transparent gluing layer or the combination thereof. The insulated hard thin plate or the soft thin film is a plane or non-plane thin film which are SiO2, or PC, or PET, or PMMA or COC, etc, however these materials are not used to confine the scope of the present invention. All kinds of hard or soft materials are also suitable in the present invention. The transparent gluing layer has material selected from UV adhesive, Optically Clear Adhesive (OCA) or Isoprene Rubber, etc. However this is not used to confine the scope of the present invention.” ([0008]).  
Also, the Office respectfully disagrees and submits that the argument is not commensurate with the claim language as claim 6 recites “a protective ring… being an insulative sheet” but does not require that the insulative sheet be made of a particular type of material or possess particular properties. 
	In addition, as discussed above, paragraph [0021] of Lin discloses: “gluing layer 5 serves to glue the lower capacitive sensing layer 3 and the upper capacitive sensing layer 4 so as to the whole structure is formed as a transparent panel. The material of the gluing layer 5 is selected from highly transparency glass film or polyester film. The gluing layer 5 is an insulated transparent UV glue.”  Thus, gluing layer 5 may cure or harden after application between the capacitive sensing layers 3 and 4 to stabilize the touch panel with respect to the attached parts rather than remain “a soft or pasty object instead of a sheet with a fixed shape”, as argued.

	In response to Applicants’ argument regarding Lin and claimed insulative protective ring (Remarks, p. 4), the Office respectfully disagrees for the reasons discussed above and in the rejections below.

	In response to Applicants’ arguments regarding independent claims 1 and 6, non-obvious over Nishihara and Lin, all pending claims, and allowability (Remarks, pp. 5-6), the Office respectfully disagrees and submits that independent claims 1 and 6 are obvious over Nishihara and Lin, as discussed above and in the rejections below.  As such, independent claims 1 and 6 are not allowable.  In addition, all pending claims are not allowable by virtue of their individual dependencies from one of independent claims 1 and 6, and as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1-8 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. in US 2010/0220071 A1 (hereinafter Nishihara) in view of Lin in US 2012/0206376 A1 (hereinafter Lin).

Regarding claim 1¸Nishihara teaches:
A protection structure for electrostatic discharge, comprising (A protection structure for electrostatic discharge, comprising; Fig. 2A and [0049], see also Figs. 1A-B, 2B, and 3 and [0009]): 
a substrate, having a touch sensing pattern, and the touch sensing pattern having sensing strings (a substrate 2, having a touch sensing pattern 5, and the touch sensing pattern 5 having sensing strings 5a and 5b; Fig. 2A and [0049], see also Fig. 1A); 
a signal wire pattern, having conductive wires, and each conductive wire electrically connecting one of the sensing strings (a signal wire pattern 7, having conductive wires 7, and each conductive wire 7 electrically connecting one of the sensing strings 5a and 5b, Fig. 2A, [0045], [0048], and [0049], see also Fig. 1A and [0043]); 
a protective ring, formed at a peripheral zone of the substrate and around the touch sensing pattern (a protective ring 8, formed at a peripheral zone of the substrate 2 and around the touch sensing pattern 5; Fig. 2A and [0049], see also Figs. 1A-B, 2B, and 3).
	However, it is noted that Nishihara does not teach:
micro-blocks, disposed in the protective ring, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation.
	Lin teaches:
micro-blocks, disposed in a protective area, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation (micro-blocks 42a, disposed in a protective area 42, having electric conductivity, wherein a gap C2 is disposed between every adjacent two of the micro-blocks 42a for insulation; see Figs. 1 and 3-6, [0007], [0022], [0025], and [0026], see also [0001]-[0004] and claims 1-6; note: “Y trace” in [0022] appears to be misidentified by element number 42a rather than 41a as shown in Fig. 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the protection structure taught by Nishimura to include: the features taught by Lin, such that Nishihara as modified teaches: micro-blocks, disposed in the protective ring, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation (the protective ring taught by Nishihara combined with the micro-blocks, protective area, and gap taught by Lin), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a protection structure taught by Lin ([0025], see also [0001]-[0003]) is comparable to the protection structure taught by Nishihara because they are both protection structures.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the protection structure taught by Nishihara to include: the features taught by Lin, with the predictable result of providing a protection structure including the features taught by Lin.


	Regarding claim 2, Nishihara as modified by Lin teaches:
The protection structure of claim 1.  
	However, it is noted that Nishihara as modified by Lin does not teach:
wherein the protective ring is greater than 5.5mm in width,
but which would have been obvious to one of ordinary skill in the art to include since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use.

	Regarding claim 3, Nishihara as modified by Lin teaches:
The protection structure of claim 1, wherein each of the micro-blocks is hexagonal, triangular, rectangular, trapezoidal or circular in shape (Lin: wherein each of the micro-blocks 42a is hexagonal, triangular, rectangular, trapezoidal or circular in shape; Figs. 5 and 7-9, [0004], [0005], [0022], and [0026], see also claims 1 and 2; note: it appears that the figure number corresponding to “triangular shapes” in [0026] is misidentified as FIG. 6 rather than FIG. 7).  

	Regarding claim 4, Nishihara as modified by Lin teaches:
The protection structure of claim 3, wherein the micro-blocks comprises two or more of hexagon, triangle, rectangle, trapezoid or circle in shape (Lin: wherein the micro-blocks 42a comprises two or more of hexagon, triangle, rectangle, trapezoid or circle in shape; Figs. 5 and 7-9, [0004], [0005], [0022], and [0026], see also claims 1 and 2; note: it appears that the figure number corresponding to “triangular shapes” in [0026] is misidentified as FIG. 6 rather than FIG. 7).  

	Regarding claim 5, Nishihara as modified by Lin teaches:
The protection structure of claim 1, wherein the gap is above 25µm in width (Lin: wherein the gap C2 is above 25µm in width; [0022] (“C2… has a line with of about 30µm”)).  

	Regarding claim 6, Nishihara teaches:
A protection structure for electrostatic discharge, comprising (A protection structure for electrostatic discharge, comprising; Fig. 2A and [0049], see also Figs. 1A-B, 2B, and 3 and [0009]): 
a substrate, having a touch sensing pattern, and the touch sensing pattern having sensing strings (a substrate 2, having a touch sensing pattern 5, and the touch sensing pattern 5 having sensing strings 5a and 5b; Fig. 2A and [0049], see also Fig. 1A); 
a signal wire pattern, having conductive wires, and each conductive wire electrically connecting one of the sensing strings (a signal wire pattern 7, having conductive wires 7, and each conductive wire 7 electrically connecting one of the sensing strings 5a and 5b, Fig. 2A, [0045], [0048], and [0049], see also Fig. 1A and [0043]); 
25a protective ring, formed at a peripheral zone of the substrate and around 8the touch sensing pattern (a protective ring 8, formed at a peripheral zone of the substrate 2 and around the touch sensing pattern 5; Fig. 2A and [0049], see also Figs. 1A-B, 2B, and 3).
However, it is noted that Nishihara does not teach:
a protective ring being an insulative sheet.

	Lin teaches:
a protective area being an insulative sheet (a protective area 42 being an insulative sheet 5 (i.e., insulative sheet 5 of protective area 42); Figs. 1-6, [0021], [0022], and [0025], and claims 1, 4, 5, and 7-9, see also [0001]-[0004] and [0008]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the protective ring taught by Nishihara to include: the features taught by Lin, such that Nishihara as modified teaches: a protective ring, formed at a peripheral zone of the substrate and around 8the touch sensing pattern, and being an insulative sheet (the protective ring, peripheral zone, substrate, and touch sensing pattern taught by Nishihara combined with the protective area and insulative sheet taught by Lin), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the protective area taught by Lin ([0025], see also [0001]-[0003]) is comparable to the protective ring taught by Nishihara because they are both protection structures.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the protective ring taught by Nishihara to include: the features taught by Lin, with the predictable result of providing a protection structure including the features, i.e., being an insulative sheet, taught by Lin to insulate electrodes from one another.

	Regarding claim 7, this claim is rejected under similar rationale as claim 2 above.

	Regarding claim 8, Nishihara as modified by Lin teaches:
The protection structure of claim 6, wherein the insulative sheet is made of polycarbonate (PC), polyester (PET), polymethyl methacrylate (PMMA) or cycloolefin copolymer (COC) (Lin: wherein the insulative sheet 5 is made of polycarbonate (PC), polyester (PET), polymethyl methacrylate (PMMA) or cycloolefin copolymer (COC); Fig. 2, [0004], [0008], and [0021], see also claims 1, 7, and 8).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/30/2022B